 

WAY COOL IMPORTS, INC.

 

STOCK OPTION AWARD AGREEMENT

 

__________ ___, ____

 

Dear ___________:

 

This Stock Option Award Agreement (“Award Agreement”) sets forth the terms of
the Stock Option Award made to you by the Compensation Committee of the Board of
Directors of Way Cool Imports, Inc., a Nevada corporation (the “Company”), under
the 2014 Equity Incentive Plan (as amended from time to time, the “Plan”). All
defined terms used in this Award Agreement without definition have the meanings
set forth in the Plan. Unless varied in this Award Agreement, the terms
applicable to Options set forth in the Plan shall apply to this Option.

 

Awarded To:       Grant Date:       Vesting Commencement Date:       Participant
Status: [employee] [non-employee director]     Exercise Price: $     Number of
Shares subject to Award:       Type of Stock Option: [Incentive Stock Option]
[Non-qualified Stock Option]     Vesting Schedule:       Term of Stock Option
Award:  

 

 

 

 

Rights as Stockholder: The shares of Common Stock underlying this Award are not
issued and outstanding, and, therefore, you have no right to vote the shares
awarded, or to receive dividends, if any, approved from time to time by the
Board, until this Award is exercised by you.     Additional Provisions
applicable to Award:  

 

Change of Control Causes Accelerated Vesting. [Pursuant to Section 11.1 of the
Plan, all awards under this Award Agreement shall become fully vested upon a
Change of Control (as defined in the Plan). –OR– Pursuant to Section 11.1 of the
Plan, all awards under this Award Agreement shall become fully vested upon the
occurrence of your involuntary termination of employment by the Company and all
Subsidiaries without Cause during the 12-month period following a Change of
Control (as each is defined in the Plan).]

 

You understand and agree that the Option represented by this Award Agreement is
subject to and in accordance with the terms of the Plan and you agree to be
bound by the terms of the Plan. In the event a conflict between this Award
Agreement and the terms of the Plan, the terms of the Plan shall prevail. You
hereby acknowledge receipt of a copy of the Plan. [As a condition precedent to
the accrual of your rights under the Plan and the Option represented by this
Award Agreement, you shall execute and deliver to the Company the Proprietary
Information and Assignment Agreement in the form attached hereto as Exhibit A.
You acknowledge and agree that your receipt of the rights under the Plan and the
Option represented by this Award Agreement constitute good and valuable
consideration for your execution and delivery of such Proprietary Information
and Assignment Agreement.]

 

This Award Agreement is issued by the Company, acting through the Compensation
Committee of the Board of Directors of the Company as of the Grant Date set
forth above.

 

Way Cool Imports, Inc.

 

By:     Name:     Title:    

 

2

